OPINION — AG — ** ELECTIONS — GOVERNOR'S PROCLAMATION SETTING DATES FOR SPECIAL ELECTION FOR VACANCY IN LEGISLATURE ** IN CALLING FOR A SPECIAL ELECTION TO FILL A VACANCY IN THE OFFICE OF STATE SENATOR OR STATE REPRESENTATIVE WHERE SAID VACANCY OCCURS ON JULY 2 OF AN EVEN NUMBER YEAR, THE GOVERNOR MAY, IN HIS DISCRETION, SCHEDULE THE SPECIAL ELECTION ON THE SAME DATES AS THE REGULAR PRIMARY, RUNOFF PRIMARY AND GENERAL ELECTIONS ALTHOUGH SUCH SCHEDULING IS NOT MANDATORY. IF THE GOVERNOR, IN HIS DISCRETION, SETS THE DATES FOR THE VARIOUS ASPECT OF THE SPECIAL ELECTION TO COINCIDE WITH THE DATES FOR THE REGULAR PRIMARY, RUNOFF PRIMARY AND GENERAL ELECTIONS, IT IS NECESSARY THAT A RUNOFF PRIMARY BE HELD IN CONNECTION WITH THE SPECIAL ELECTION. CITE: 26 O.S. 1975 Supp., 12-108 [26-12-108], 26 O.S. 1975 Supp., 12-106 [26-12-106], 26 O.S. 1975 Supp., 12-109 [26-12-109] (MICHAEL CAUTHRON)